Citation Nr: 1015465	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  

2.  Entitlement to service connection for pulmonary 
cryptococcosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Roanoke, Virginia, VA Regional Office (RO).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  PSD is attributable to service.  

2.  The competent and probative evidence does not establish a 
chronic disability manifested by pulmonary cryptococcosis.  


CONCLUSIONS OF LAW

1.  PSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  A chronic disability manifested by pulmonary 
cryptococcosis was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2006 and April 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  In any event, the Board finds that any 
deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination in regard to 
pulmonary cryptococcosis is not necessary, as the standards 
of in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not 
been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, service medical records are negative for 
pulmonary cryptococcosis and the evidence establishes the 
onset of cryptococcosis decades after separation from 
service.  Further, the evidence does not establish a chronic 
disability manifested by pulmonary cryptococcosis at any time 
during the relevant period.  In light of these findings, the 
prongs of McLendon have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

PSD

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that he has PSD as a result of service.  
Having reviewed the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PSD is supportable.  

Initially, the Board notes that the Veteran's DD Form 214 
shows that he is in receipt of the Republic of Vietnam 
Campaign Medal and that his military occupational specialty 
(MOS) was amphibious engineer/heavy truck driver, and service 
personnel records show service in Vietnam from November 1965 
to November 1966.  In addition, in the September 2007 
statement of the case, the AOJ noted service in a combat 
zone.  Further, a January 2005 VA record shows a diagnosis of 
PSD based on in-service stressors, to include having seen a 
dead body with the organs exposed and of having come under 
bomb attack, and the Veteran provided credible testimony that 
in August 1966, his barracks in DaNang came under mortar 
attack for 12 hours, and that in September 1966, his unit 
came under small arms attack in Cam Rahn Bay.  Transcript at 
3-4 & 9 (2010).  The Board notes that while a noncombat 
veteran's claimed stressors must be corroborated, 
corroboration of every detail, including the veteran's 
personal participation, is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

A determination as to whether current disability is related 
to service requires competent evidence.  The Veteran is 
competent to report his symptoms and in-service experiences.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressors are related to 
his fear associated with exposure to hostile forces during 
service in Vietnam and the January 2005 VA physician has 
confirmed that the claimed stressor(s) is adequate to support 
a diagnosis of PSD, and the claimed stressor(s) is consistent 
with the places, types, and circumstances of the Veteran's 
service and that the Veteran's symptoms are related to the 
claimed stressor(s).  38 U.S.C.A. § 1154(a).

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.

Pulmonary Cryptococcosis

The appellant asserts that he has pulmonary cryptococcosis 
related to service.  More specifically, he asserts that 
pulmonary cryptococcosis is a result of exposure to Agent 
Orange during service in Vietnam.  

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, private records reflect that the appellant 
underwent a right thoracostomy and right lower lobe wedge 
resection in October 1996 with a diagnosis of probable right 
lower lobe granuloma, and the associated pathology report 
notes that the nodule on the right lower lobe of the lung was 
consistent with Cryptococcus.  The competent evidence, 
however, does not establish a chronic disability manifested 
by pulmonary cryptococcosis at any time during the relevant 
period.  

An August 2002 private letter notes no symptoms of pulmonary 
cryptococcosis.  An October 2005 VA examination report notes 
that breath sounds were symmetric, expiratory phase was 
normal, and no rhonchi or rales were noted, and a March 2006 
record notes no shortness of breath, dyspnea on exertion, or 
chest pain.  The Board notes that at the hearing, the Veteran 
testified he had had no problems with his lungs since the 
surgery in 1996.  Transcript at 12 (2010).  

In regard to the Veteran's assertions relating to exposure to 
herbicides during service, the Board notes that the Veteran 
served in Vietnam and is presumed to have been exposed to 
Agent Orange during service.  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586- 57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  Cryptococcosis is not a disability 
listed in 38 C.F.R. § 3.309(e), and thus, is not one for 
which presumptive service connection may be granted in 
association with exposure to Agent Orange.  Notwithstanding 
the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the appellant testified that his doctor 
attributed pulmonary cryptococcosis to ingestion of 
pesticides, not exposure to herbicides.  Transcript at 10-13 
(2010).  Regardless, in this case, the competent and 
probative evidence does not establish a chronic disability 
manifested by pulmonary cryptococcosis at any time during the 
relevant period.  Absent a disability during the relevant 
period, service connection is not warranted.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  
The appellant is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a diagnosis of a chronic 
disability manifested by pulmonary cryptococcosis and/or a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, the competent and probative evidence 
establishes that the appellant does not have a chronic 
disability manifested by pulmonary cryptococcosis.  The 
objective evidence in that regard is consistent with the 
appellant's sworn testimony.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  









ORDER

Service connection for PSD is granted.  

Service connection for pulmonary cryptococcosis is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


